Citation Nr: 0506731	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death pension benefits.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service with the U.S. Naval Reserve 
from June 30, 1942, to September 11, 1942.  He died in 
December 1944.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 letter from the VARO in 
Detroit that denied the appellant's claim for death pension 
benefits because the records showed that the veteran had only 
72 days of active wartime service, not the 90 days of wartime 
service required for a surviving spouse to be entitled to 
nonservice-connected death pension benefits.  


FINDINGS OF FACT

1.  The veteran had active service from June 30, 1942, to 
September 11, 1942.  

2.  At the time of his death, the veteran was not in receipt 
of service connection for any disability.  


CONCLUSION OF LAW

Basic eligibility for nonservice-connected death pension 
benefits has not been established.  38 U.S.C.A. §§ 101, 1521, 
1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.159(a) 
(2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended effect 
of the regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files an essentially complete application for VA benefits, or 
who attempts to reopen a previously denied claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, regarding 
the matter of the appellant's basic eligibility to 
nonservice-connected death pension benefits, the RO notified 
her in a February 2004 communication of the information and 
evidence needed to establish her entitlement to basic 
eligibility for VA death pension benefits.  She was advised 
of what part of the evidence she was to provide and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

All the VCAA essentially requires is that the duty to notify 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, notwithstanding case law such as Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), to decide the appeal at 
this time would not be prejudicial to the appellant.  

The Board concludes that all necessary evidence relative to 
this claim has been obtained and associated with the claims 
file.  The RO has secured the necessary information regarding 
the service of the appellant's spouse from the service 
department.  The appellant has identified no other pertinent 
evidence, nor is there any indication of relevant, 
outstanding evidence.  Given the nature of the shown appeal, 
the Board is satisfied that all notification and development 
actions required by the VCAA have been completed to the 
extent necessary.  Through the rating decision and statement 
of the case the appellant has been informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  She has been effectively furnished 
notice of the types of evidence necessary to substantiate her 
claim as well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Law and Regulations

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in Section 1521(j) of Title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002).  

The provisions of 38 U.S.C.A. § 1542, pertaining to death 
pension benefits, require that the deceased person shall have 
been a veteran.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Eligibility for VA pension benefits generally requires an 
initial showing that the veteran served on active duty for at 
least ninety (90) days during a period of war.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.2, 3.314.  In the instant case, the 
record shows the veteran did not have the necessary ninety 
(90) days of wartime service to entitle her with basic 
eligibility.  

VA may also pay pension to the surviving spouse of a veteran 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  See 38 U.S.C.A. § 1541(a).  However, 
as noted above, at the time of the veteran's death, service 
connection was not in effect for any disability.  The 
appellant was informed in the February 2004 communication 
from VA what she had to do to warrant basic eligibility for 
death pension benefits.  This included obtaining a medical 
opinion regarding the status of her husband's Hodgkin's 
disease during his brief period of active service in 1942.  
However, she has not done so. 

In sum, the evidence of record reveals that the veteran's 
military service does not legally qualify the appellant as 
eligible for VA nonservice-connected death pension benefits.  
The Board must therefore deny her claim of entitlement to 
nonservice-








connected death pension benefits due to the absence of legal 
merit, or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


